                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JERRY DEAN LOVE,                                 )
                                                 )
          Plaintiff,                             )
                                                 )
v.                                               )      Case No. CIV-19-259-D
                                                 )
JOHN JACOBSON, et al.,                           )
                                                 )
          Defendants.                            )

                                         ORDER

          This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 43] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff, a prisoner appearing pro se, brought this action

under 42 U.S.C. § 1983 alleging various violations of his constitutional rights. Judge Erwin

recommends that this action be dismissed without prejudice for failure to comply with the

Court’s orders.

          Plaintiff has failed to file a timely written objection to the Report and

Recommendation, and he has not requested additional time to object. The Court notes that

all previous attempts by the Court to serve Plaintiff with the Court’s orders at his address

of record have failed. The multiple attempts made to serve Plaintiff are described in Orders

[Doc. Nos. 40 and 42] and the Report. However, “Plaintiff is responsible for notifying the

court of any change of address” and "[p]apers sent by the Court will be deemed delivered

if sent to the last known address given to the Court." Order [Doc. No. 42] at 1-2; LCvR

5.4(a).
       Judge Erwin specifically informed Plaintiff of his right to object, the time period

and procedure for filing an objection, and the consequences of failing to object. Upon

consideration, the Court finds that Plaintiff has waived further review of all issues

addressed in the Report and Recommendation. See Moore v. United States, 950 F.2d 656,

659 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th

Cir. 1996). Therefore, the Court finds that the Report and Recommendation should be

adopted in its entirety, as though fully set forth herein.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

31] is ADOPTED, and this action is DISMISSED WITHOUT PREJUDICE. A separate

judgment will follow.

       IT IS SO ORDERED this 31st day of May 2019.




                                               2
